                    Case 1:20-cr-00003-SPW Document 53 Filed 08/25/21 Page 1 of 7
                                   United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-3-BLG-SPW-l
 TYLER JAMES FLEMING                                                       USM Number: 17888-046
                                                                          Penelope S. Strong
                                                                           Defendant's Attorney



THE DEFENDANT:
       pleaded guilty to count(s)                        1 and 2
       pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
       not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 21:846=Cd.F Conspiracy To Possess With The Intent To Distribute                                  12/13/2019      1
 Methamphetamine; 21:853(A){I) and (2) Forfeiture Allegation
 21:84IA=Cd.F Possession With Intent To Distribute Methamphetamine;                               12/13/2019
 21:853(A)(I) and (2) Forfeiture Allegation




The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the
Sentencing Refomi Act of 1984.

Kl Count 3 is dismissed upon the Government's motion.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
 material changes in economic circumstances.


                                                             August 25,2021
                                                             Date oflmposition of Judgment




                                                             signature of Judge

                                                             Susan P. Watters
                                                             United States District Judge
                                                             Name and Title of Judge

                                                             August_25i 2021
                                                             Date
Case 1:20-cr-00003-SPW Document 53 Filed 08/25/21 Page 2 of 7
Case 1:20-cr-00003-SPW Document 53 Filed 08/25/21 Page 3 of 7
Case 1:20-cr-00003-SPW Document 53 Filed 08/25/21 Page 4 of 7
Case 1:20-cr-00003-SPW Document 53 Filed 08/25/21 Page 5 of 7
Case 1:20-cr-00003-SPW Document 53 Filed 08/25/21 Page 6 of 7
Case 1:20-cr-00003-SPW Document 53 Filed 08/25/21 Page 7 of 7
